DETAILED ACTION
This is the initial Office action based on the application filed on March 26, 2021.
Claims 1-20 are pending.
Claims 1-4, 6, 8, 11-13, 15, 16, 19, and 20 have been amended.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,963,275 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Drawings
The drawings were received on March 26, 2021. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Nolan R. Hubbard (Reg. No. 62,327) on August 9, 2022.

The application has been amended as follows:

AMENDMENTS TO THE SPECIFICATION
Please amend page 1, paragraph [0001] of the specification as follows:

[0001] This application is a continuation application of and claims priority to and the benefit of U.S. Patent Application Serial No. 16/670,401 (now U.S. Patent Serial No. 10,963,275), filed October 31, 2019, entitled “IMPLEMENTING DEPENDENCY INJECTION VIA DIRECT BYTECODE GENERATION”, the entire disclosure of which is hereby incorporated by reference herein.

AMENDMENTS TO THE CLAIMS
Please amend Claims 1-4, 6, 8, 11-13, 15, 16, 19, and 20 as follows:

1. (Currently Amended) A system comprising:
a memory; and
a processor, in communication with the memory, configured to:
process at least one application file[[,]];
prior to start-up time of the at least one application file, generate bytecode from the at least one application file responsive to processing the at least one application file, wherein:
the bytecode associated with the at least one application file contains a metamodel configured to control dependency injection, and
the metamodel is generated directly as bytecode; and
store the bytecode associated with the metamodel.

2. (Currently Amended) The system of claim 1, wherein the processor is further configured to store the bytecode associated with the at least one application file as one of (i) a final application file on disk or (ii) a final application running in the memory.

3. (Currently Amended) The system of claim 1, wherein the processor is further configured to load the bytecode associated with the at least one application file directly into a ClassLoader in the memory.

4. (Currently Amended) The system of claim 1, wherein processing the at least one application file occurs prior to the start-up time of the at least one application file.

5. (Original) The system of claim 1, wherein controlling dependency injection includes identifying which objects supply dependencies for other objects.

6. (Currently Amended) The system of claim 1, wherein the bytecode associated with the at least one application file is Java Virtual Machine bytecode.

7. (Original) The system of claim 1, wherein the processor is a virtual processor, and wherein the virtual processor executes in a virtual machine.

8. (Currently Amended) The system of claim 1, wherein the metamodel is adapted to be pre-built and packaged in the at least one application file without being built at the start-up time of the at least one application file.

9. (Original) The system of claim 1, wherein the at least one application file includes a Java Archive (JAR) file.

10. (Original) The system of claim 1, wherein the at least one application file includes a plurality of class files.

11. (Currently Amended) A method comprising:
process at least one application file[[,]];
prior to start-up time of the at least one application file, generate bytecode from the at least one application file responsive to processing the at least one application file, wherein:
the bytecode associated with the at least one application file contains a metamodel configured to control dependency injection, and
the metamodel is generated directly as bytecode; and
store the bytecode associated with the metamodel.

12. (Currently Amended) The method of claim 11, further comprising storing the bytecode associated with the at least one application file as one of (i) a final application file on disk or (ii) a final application running in a memory.

13. (Currently Amended) The method of claim 11, wherein processing the at least one application file occurs prior to the start-up time of the at least one application file.

14. (Original) The method of claim 11, wherein controlling dependency injection includes identifying which objects supply dependencies for other objects.

15. (Currently Amended) The method of claim 11, wherein the bytecode associated with the at least one application file is Java Virtual Machine bytecode.

16. (Currently Amended) The method of claim 11, wherein the metamodel is adapted to be pre-built and packaged in the at least one application file without being built at the start-up time of the at least one application file.

17. (Original) The method of claim 11, wherein the at least one application file includes a Java Archive (JAR) file.

18. (Original) The method of claim 11, wherein the at least one application file includes a plurality of class files.

19. (Currently Amended) The method of claim 11, further comprising loading the bytecode associated with the at least one application file directly into a ClassLoader in a memory.

20. (Currently Amended) A non-transitory machine-readable medium storing code, which when executed by a processor, is configured to:
process at least one application file[[,]];
prior to start-up time of the at least one application file, generate bytecode from the at least one application file responsive to processing the at least one application file, wherein:
the bytecode associated with the at least one application file contains a metamodel configured to control dependency injection, and
the metamodel is generated directly as bytecode; and
store the bytecode associated with the metamodel.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “prior to start-up time of the at least one application file, generate bytecode from the at least one application file responsive to processing the at least one application file, wherein: the bytecode associated with the at least one application file contains a metamodel configured to control dependency injection, and the metamodel is generated directly as bytecode; and store the bytecode associated with the metamodel” as recited in independent Claims 1, 11, and 20.
The closest cited prior art, US 8,745,584 (hereinafter “Huang”), teaches dependency injection by static code generation. However, Huang fails to teach “prior to start-up time of the at least one application file, generate bytecode from the at least one application file responsive to processing the at least one application file, wherein: the bytecode associated with the at least one application file contains a metamodel configured to control dependency injection, and the metamodel is generated directly as bytecode; and store the bytecode associated with the metamodel” as recited in independent Claims 1, 11, and 20.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191